03/18/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0160



                             No. DA 21-0160

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ANDREW LAIN GIBBS,

            Defendant and Appellant.

                                  ORDER


     Upon consideration of Appellant’s counsel’s motion to withdraw as

counsel of record pursuant to Mont. Code Ann. § 46-8-103(2) and Anders

v. California, 386 U.S. 738 (1967), and good cause appearing therefore,

     IT IS HEREBY ORDERED that the Appellant in this matter shall

file a response to this motion within thirty (30) days of the date of this

Order. The response must be served upon all counsel of record,

including the Attorney General, the County Attorney, and the Appellate

Defender’s Office.

     IT IS FURTHER ORDERED that the Clerk of this Court give

notice of this Order by mail to all counsel of record and to the Appellant

at his last known address.

                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                       March 18 2022